El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
Marcos Echevarría apela de una sentencia que lo con-dena por el delito de adulteración de leche y alega como único motivo para su revocación que la corte inferior come-tió manifiesto error al declararle culpable con la evidencia que se presentó en el juicio, porque la declaración del quí-mico auxiliar del departamento de Sanidad, Rafael Barreras, perico presentado por la acusación y único testigo esencial, prueba que haciendo el examen de la leche que motivó la acusación de acuerdo con los boletines administrativos del *786Departamento de Sanidad la leche hubiera estado buena o a lo más sospechosa y que hubo que acudir a métodos ultra-científicos y modernos para determinar por refracción que la leche estaba adulterada con agua.
La ley castiga la adulteración de la leche con agua y si para llegar a esa conclusión hay que usar procedimientos que llevan a ese resultado, que no darían otros procedimien-tos, eso no es obstáculo para concluir que el apelante co-metió el delito de adulteración de leche.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.